Citation Nr: 1103968	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-21 851	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional right foot disability as a 
result of VA surgical treatment in November 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to July 1963.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2007 rating action that denied compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for additional 
right foot disability as a result of VA surgical treatment in 
November 2005.

In January 2010, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.

By decision of February 2010, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  Uncontradicted competent and persuasive medical evidence 
establishes that the Veteran has additional right foot disability 
that was proximately caused by error in judgment on the part of 
the VA during November 2005 surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional right foot disability as a 
result of VA surgical treatment in November 2005 are met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional right foot disability, the Board finds that 
all notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional disability 
was service connected.  A qualifying disability is one which is 
not the result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by the VA, 
and the proximate cause of the disability was          (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, the 
VA compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination.  The VA considers each involved body 
part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the VA's part 
in furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and the VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) furnished the hospital 
care, medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, his representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, the VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).  

In this case, the Veteran contends that he currently suffers from 
additional right foot disability, to include a fracture, as a 
result of VA surgical treatment in November 2005.  

A review of the evidence discloses that in November 2005 the 
Veteran underwent a right foot Mitchell bunionectomy, arthrodesis 
of the proximal interphalangeal joint of the 2nd, 3rd, and 4th 
toes, arthroplasty of the 5th toe, and a Chevron osteotomy of the 
4th metatarsal at a VA medical facility.  February 2006 VA right 
foot X-rays revealed a nondisplaced fracture of the shaft of the 
4th metatarsal, and a fracture of the distal 1st metatarsal 
versus an ununited realignment osteotomy of the metatarsal.  July 
2006 VA right foot X-rays revealed deformity of the 1st 
metatarsal and the 5th metatarsal head which may be related to 
prior surgery or trauma, as well as mild hallux valgus.  

On May 2010 VA examination, the physician reviewed the claims 
folder with the veteran's extensive medical records for the 
purpose of determining whether he currently had any additional, 
chronic right foot disability, including a fracture; the 
proximate cause of any such disability, including whether it was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the VA during foot surgery in November 2005; and whether the 
event that occurred during the November 2005 surgery was an event 
not reasonably foreseeable during such surgery.

The doctor reviewed the veteran's medical records, including 
November 2005 VA surgical and postoperative VA and private 
records from 2005 to 2007 pertaining to the right foot.  After 
examination, he noted that there were no complications following 
the veteran's November 2005 right foot surgery, but that there 
was persistence, chronicity, worsening, and more widespread 
distribution of pain and deformity of the foot, with the right 
foot front aspect rendered smaller.  February 2006 post-surgical 
right foot X-rays showed a linear fracture of the 4th metatarsal 
and possibly the 1st metatarsal.  The veteran's current 
disabilities included chronic right foot pain, with inability to 
stand more than 5 minutes, walk more than a few yards, or do any 
activity.  The examiner opined that all of these problems had 
worsened since the surgery, noting that the Veteran did not have 
them prior to surgery, except for pain in the 2nd metatarsal 
head, and that his right foot disability worsened following the 
surgery.  He became more unstable, and the pain became severe and 
constant, and interfered with his daily life in terms of limiting 
his activities, and he had to quit his part-time work.  The 
November 2005 surgery was accomplished on the basis of the VA 
podiatrist's judgment that it was better to do all of the right 
foot surgery at one time.  

The VA physician noted that the possible causes of the linear 
metatarsal bone fractures shown on February 2006 X-rays included 
stress fracture, surgical trauma, and psoriatic arthritis 
rendering the bone pathology abnormal.  Several X-rays included a 
description of erosive changes in the right foot metatarsal 
heads.  The doctor opined that all of these factors contributed 
to the linear fractures, and that, although it was difficult to 
allocate percentage, it was at least as likely as not that one-
third of the contribution was because of the surgical trauma.  
However, this was not a foreseeable event, and was not the result 
of negligence, incompetence, or carelessness.

The VA physician opined that there was no evidence of any 
negligence or carelessness on the part of the VA in the 
performance of the surgery or post-surgical follow-up and 
subsequent care, and that it was more likely than not that the 
surgical procedure did worsen the veteran's pain and right foot 
disability, with worsening and more constant pain and instability 
because of the right foot disability.  It was less than likely 
that the chronic pain was related to the metatarsal bone linear 
fractures.

Even though there was no evidence of negligence or lack of proper 
skill in the veteran's overall care and follow-up, the VA 
physician opined that it was at least as likely as not that there 
was an error on the part of the treating VA podiatrist in 
considering and selecting an extensive, comprehensive surgery, in 
one sitting, in a patient with significant psoriatic pathology, 
noting that the Veteran had been under medical disability for 20 
years from 1985 to 2005 because of his arthritis related to 
psoriasis.  Therefore, it was at least as likely as not that the 
on-going disability was still related to the psoriatic arthritis.  
Thus, it was at least as likely as not that the veteran's right 
foot condition, with constant pain, the need for use of a cane, 
and instability had added to his disability.  The physician 
allocated at least 20% of current disability to the veteran's 
right foot condition.         

In view of the May 2010 VA physician's opinion that it was at 
least as likely as not that there was an error in judgment on the 
part of the treating VA podiatrist in considering and selecting 
extensive, comprehensive right foot surgery, in one sitting, in a 
Veteran with significant psoriatic pathology, the Board finds 
that the criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional right foot 
disability are met, in that this evidence shows that such 
additional disability was a result of the November 2005 VA 
surgical treatment.       




ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional right foot disability as a result of VA 
surgical treatment in November 2005 are granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals




 Department of Veterans Affairs


